Citation Nr: 1505014	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  13-03 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to August 1962, with additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which reopened and denied claims for service connection for hearing loss and tinnitus.

Regardless of the RO's action, the Board must determine whether new and material evidence has been received to reopen the Veteran's service connection claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The issues have been characterized accordingly on the title page of this decision.  

In August 2014, the Veteran testified at a video conference  hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.
 
By the decision below, the claims of service connection are reopened.  The underlying claims of service connection are addressed in the remand that follows.


FINDINGS OF FACT

1.  By a June 2009 rating decision, the RO denied the Veteran's claims of service connection for hearing loss and tinnitus.  The Veteran did not appeal the decision. 

2.  Evidence received since the RO's June 2009 decision is new, relates to unestablished facts necessary to substantiate the claims of service connection, and raises a reasonable possibility of substantiating the claims.



CONCLUSIONS OF LAW

1.  A June 2009 rating decision that denied service connection for hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014). 

2.  New and material evidence has been received; the Veteran's claim for service connection for hearing loss is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

3.  New and material evidence has been received; the Veteran's claim for service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed the evidence added to the record since the last final denial of the hearing loss and tinnitus claims in June 2009 and finds that the evidence is new and material.  In particular, the Veteran's testimony at an August 2014 hearing provides information that was not previously available and which relates to unestablished facts necessary to substantiate the claims of service connection.  The newly received evidence raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156.  Consequently, the claims are reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hearing loss is reopened.  To that limited extent, the appeal of this issue is granted.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.  To that limited extent, the appeal of this issue is granted.


REMAND

During the August 2014 hearing, the Veteran stated that he has experienced tinnitus since shortly after discharge from active service, and hearing loss since approximately 7-8 years after discharge from active service.   See Hearing Transcript at 6, 8.  

Personnel records show that the Veteran's job classification was aviation machinist mate and that he was stationed onboard the USS Ticonderoga (an aircraft carrier) from May 1961 to August 1962.  

Service treatment records (STRs) contain no complaints of, treatment for, or diagnoses of hearing loss.  Those records reflect normal 15/15 (whispered and/or spoken voice) hearing bilaterally at the Veteran's Reserve enlistment examination in December 1959, his active duty examination in August 1960, his discharge examination in August 1962, and a Reserve examination in February 1965.  

The Veteran underwent audiological testing in September 1960.  (Service department audiometric readings prior to October 31, 1967 must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As this evaluation was conducted prior to October 1967, the ASA units have been converted to ISO units as shown below.)




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
20
15
15
LEFT
25
15
10
15
20

A September 2001 private treatment record contains a diagnosis of "auditory canal inner ear recurrent ear infection" with respect to the Veteran's right ear.  A CT scan was normal.

The Veteran submitted to a May 2009 VA audiological examination.  He reported a history of hearing loss and tinnitus since 1962.  His post-service employment history included working as a welder (without hearing protection) for 34 years.  The Veteran participated in hunting and shooting, as well as riding motorcycles and personal watercraft (all without hearing protection).  The diagnosis was bilateral hearing loss pursuant to Section 3.385.  The examiner opined that it "is less likely than not" that the Veteran's hearing loss and tinnitus are related to military jet engine noise.  He noted the absence of hearing loss at separation and the reported recreational noise exposure.  

The Veteran apparently was scheduled for a VA examination in October 2012, but failed to report.  Later that month, the Veteran submitted a statement indicating that his brother-in-law had been admitted to the hospital on the day of the examination and requesting that the examination be rescheduled.  The Veteran was scheduled for a VA examination in December 2012, but again failed to report.  He maintains that he missed the examination due to the death of his brother-in-law, that the VA examination was rescheduled for March 2013, and that he showed up for that appointment.  See January 2013 VA Form 9; Hearing Transcript at 4-5.  The Board has reviewed the physical claims file and the Virtual VA claims file, but has been unable to locate any March 2013 VA examination report.  On remand, a copy of any report prepared in conjunction with a March 2013 examination should be sought.

In addition, there are outstanding treatment records that must be obtained.  The Veteran contends that he received treatment at VA community based outpatient clinics (CBOCs) in Fort Smith, Arkansas and Muskogee, Oklahoma, as well as the VAMC Muskogee.  See January 2013 VA Form 21-4138.  The RO did not request these records.  He has also reported treatment from the VAMC Tulsa, and from Dr. Graham as far back as "several years ago."  See Hearing Transcript at 10.  The claims file contains treatment records from Dr. Graham dated in December 2008 only.  On remand, the agency of original jurisdiction (AOJ) should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the approximate dates of treatment he received at the Muskogee VAMC in Muskogee, Oklahoma and the CBOCs in Fort Smith, Arkansas and Muskogee, Oklahoma.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  The AOJ should request a written response, especially if no records are available.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

2.  Request that the Veteran authorize release of his private treatment records from Graham Hearing Services in Fort Smith, Arkansas from 2004 to September 2008.  A copy of any negative response(s) should be included in the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

3.  Obtain and associate with the claims file a copy of any March 2013 VA examination report.  All actions to obtain the requested information should be documented fully in the claims folder.  If the information cannot be located or no such information exists, a memorandum of unavailability should be associated with the claims folder and the Veteran should be provided with a copy of that memorandum.

4.  After the development directed in the paragraphs above has been completed, schedule a VA examination to determine the nature and likely etiology of any hearing loss and tinnitus.  All necessary special studies or tests should be accomplished.  The examiner should review the claims file, including a copy of this remand. 

The examiner is requested to offer an opinion as to whether it is at least as likely as not, i.e., 50 percent probability or greater, that any currently diagnosed hearing loss and/or tinnitus began during military service or is otherwise related to military service.  

The examiner should address the Veteran's competent reports of ringing and/or buzzing in his ears since shortly after his active military service.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements that he has had hearing loss and/or tinnitus since shortly after his active service.  The examiner should also address the Veteran's competent reports of post-service recreational and occupational noise exposure.  If the examiner opines that the Veteran's hearing loss is not related to service, the opinion must be supported by a rationale other than that the Veteran's hearing was normal on separation from service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

A complete rationale should be given for all opinions and should be based on examination findings, historical records, and medical principles.  If the examiner is not able to provide an explanation for any opinion, he or she should explain why.

5.  Thereafter, re-adjudicate the claims.  If either of the benefits sought remains denied, issue a supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


